DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 7 and 14 are objected to because of the following informalities:
In Claims 7 and 14, Line 4, “receiving a set of drone data one or more of the plurality of drones” should be amended to “receiving a set of drone data from one or more of the plurality of drones” 

Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al. (U.S. PGPub. 2019/0028904), hereinafter Carpenter. 

	Regarding claim 1, Carpenter teaches A method implemented by an information handling system that includes a memory and a processor to manage drone charging stations (Carpenter, Fig. 1, see “100” which is being read as a method implemented by an information handling system that includes a memory (Databases 150) and a processor (Computing Systems 145) to manage drone charging stations, where “Platform 120” comprises of a drone charging station), the method comprising:
	identifying a drone at a drone charging station wherein the identified drone is unauthorized to be at the drone charging station (Carpenter, Paragraph [0150], see “With reference to FIG. 7B, method 700 might further comprise determining, with the computing system, whether a fourth vehicle of the plurality of vehicles is unauthorized to dock with at least one first platform of the plurality of platforms…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform…”, where “fourth vehicle” is being read as one of a plurality of identified drones, wherein “platform” is being read as one of a plurality of charging stations);
	securing the identified drone (Carpenter, Paragraph [0083], see “…clamps (e.g., magnetic, electro-magnetic, and/or mechanical clamps, or the like) may be deployed to secure the docked drones or vehicles to the platforms”); and
	after the securing, removing the identified drone from the drone charging station (Carpenter, Paragraph [0150], see “…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform…or raising one or more blocking spikes (or deploying one or more barriers) to prevent docking by the fourth vehicle, and/or the like (block 735)”, where “rerouting the fourth vehicle…or raising one or more blocking spikes to prevent docking by the fourth vehicle” is being read as removing the identified drone (e.g. fourth vehicle) from the drone charging station (platform)). 

	Regarding claim 2, Carpenter teaches The method of claim 1 further comprising:
	detecting that the drone remains at the drone charging station after a charging time to charge the drone has elapsed, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Fig. 7A, see “710”, “715”, “720” and “725”, where “determine a status of each of the plurality of vehicles” is being read as making a detection that the drone remains at the drone charging station after a charging time to charge the drone has elapsed and where in “725”, based at least in part on the analyzed first and second data (e.g., status of the vehicles and platforms), the system generates one or more first control instructions which cause each of the at least one first vehicle to perform one or more first actions, and one or more second control instructions that cause each of the at least one first platform to perform one or more second actions, where the actions include removing the drone after detecting that the drone remains at the drone charging station after a charging time and/or deploying one or more spikes and/or barriers on the platform in order to remove the vehicles) (Carpenter, Paragraph [0146], see “…In some instances, the determined status of the at least one second vehicle might include, without limitation, one of current battery charge level, remaining battery charge level, current geographic location…and/or the like”). 

	Regarding claim 3, Carpenter teaches The method of claim 1 further comprising:
	receiving a power charge request from the drone (Carpenter, Paragraph [0020], see “…a computing system might receive one or more requests for one of a plurality of vehicles to perform one or more tasks”, where “one or more tasks” is being read as comprising a task for charging the drone), wherein the power charge request includes one or more credentials (Carpenter, Paragraph [0020], see “…might receive at least one first data from at least one first vehicle of the plurality of vehicles, the at least one first data comprising data regarding one or more second vehicles of the plurality of vehicles of a self-organizing mobile network (“SOMNET”) of vehicles; and might analyze the at least one first data to determine a status of at least one second vehicle of the one or more second vehicles. In response to receiving the one or more requests and based at least in part on a determination that the at least one second vehicle is capable of performing at least one task of the one or more tasks…”, where “first data” is being read as comprising one or more credentials, which are analyzed to determine a status of at least one second vehicle, the status indicating whether or not the vehicle is capable (i.e., authorized) of performing the task (e.g., charging itself)) (Carpenter, Paragraph [0035], see “…the determined status of the at least one second vehicle might comprise one of current battery charge level, remaining battery charge level…registration status within the SOMNET, availability to perform one of the one or more tasks…and/or the like”, where “registration status within the SOMNET” is being read as comprising one or more credentials for the vehicle (drone));
	denying the power charge request after processing the one or more credentials, wherein the denying includes sending a request to the drone to leave the charging station (Carpenter, Paragraph [0058], see “…based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where “based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform” is being read as denying the power charge request after processing the one or more credentials, where the vehicle (drone) was deemed unauthorized based on the analyzing of the data/status received by the drone and where “rerouting the fourth vehicle away from the at least one first platform” is being read as sending a request/command to the drone to leave the charging station through the rerouting); and
	detecting that the drone remains at the drone charging station after the denying of the power charge request, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Paragraph [0058], see “…based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where the system detects the drone remains in the area of the charging station after it is denied access, and the platforms perform one or more actions in order to make sure the vehicle does not dock to the platform). 

	Regarding claim 4, Carpenter teaches The method of claim 1 further comprising:
	detecting that the drone is malfunctioning, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Paragraph [0041], see “….The method might further comprise determining, with the computing system and based at least in part on the status of the at least one second vehicle of the one or more second vehicles, whether at least one fourth vehicle of the one or more second vehicles is at least one of disabled, damaged, or inoperable…”, where “disabled, damaged, or inoperable” is being read as malfunctioning). 

	Regarding claim 5, Carpenter teaches The method of claim 1 wherein the securing further comprises adhering the identified drone to a pad of the charging station with an energy activated adhesive (Carpenter, Paragraph [0034], see “…at least one vehicle of the plurality of vehicles might comprise an inductive charging system that charges via inductive power transfer from one or more charging pads in a corresponding charging platform”) (Carpenter, Paragraph [0059], see “…engaging, with the computing system, one or more clamps to secure the at least one fifth vehicle to the at least one second platform, wherein the one or more clamps comprise at least one of one or more magnetic clamps, one or more electromagnetic clamps, or one or more mechanical clamps, and/or the like”, where “electromagnetic/magnetic clamps” are being read as comprising an energy activated adhesive), and wherein the removing further comprises removing the pad upon which the identified drone is adhered (Carpenter, Paragraph [0058], see “…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where “tilting one or more docking portions of the at least one first platform…” is being read as removing the pad upon which the identified drone is adhered).  

	Regarding claim 6, Carpenter teaches The method of claim 1 further comprising:
	identifying a user of the identified drone after the securing (Carpenter, Paragraph [0091], see “…drones or vehicles might be remotely disabled (or remotely controlled to return to a base location) based on a predetermined amount of time the drones or vehicles have not communicated with other vehicles and/or platforms…anti-theft features of drones or vehicles might include, without limitation, a block box…that sends out a distress signal when the drone or vehicle has become disabled, damaged, or inoperable, sensors to determine if a person is approaching…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner…”, where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as identifying a user of the identified drone after the securing); and
	notifying the identified user that the drone is secured, wherein the notification includes data regarding retrieval of the secured drone by the owner (Carpenter, Paragraph [0091], see “…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner (with return delivery or shipping of the drone, in some cases, being auto-charged to the owner, cameras to capture photographs, audio, or videos of unauthorized persons approaching the drone (with the captured photographs, audio, or videos being sent to the owner or a tracking service), or the like”, where “captured photographs, audio, or videos being sent to the owner” is being read as notifying the identified user (owner) that the drone is secured, and where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as the notification including data regarding retrieval of the secured drone by the owner). 

	Regarding claim 7, Carpenter teaches The method of claim 1 wherein the drone is one of a plurality of drones and wherein the charging station is one of a plurality of charging stations (Carpenter, Abstract, see “…a computing system might receive first data from each of a plurality of vehicles; might receive second data from each of a plurality of platforms; might analyze the first data to determine a status of each vehicle; and might analyze the second data to determine a status of each platform”, where “vehicles” is being read as drones and where “platforms” is being read as comprising charging stations, wherein the method further comprises:
	receiving a set of drone data one or more of the plurality of drones, wherein the set of drone data includes a current drone location and a current battery life corresponding to each of the one or more drones (Carpenter, Paragraph [0047], see “…the determined status of the at least one second vehicle might comprise one of current battery charge level, remaining battery charge level, current geographic location…”);
	validating the one or more drones to grant access to one of the plurality of charging stations (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495…”, where “authorized to dock with a nearby platform 495” is being read as validating the one or more drones to grant access to one of the plurality of charging stations);
	calculating a charging schedule for the one or more drones by analyzing the drone data upon validation (Carpenter, Paragraph [0092], see “…the SOMNET of vehicles/drones and platforms might be used to track and monitor drones or vehicles (and also platforms) to determine whether maintenance is required, and to schedule or deploy drones, vehicles, or technicians to perform such maintenance”, where “maintenance” is being read as charging the vehicle/drone) (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495, but that platform 495 might currently have a second drone 420 docked therewith, the computing system might have mapped the plurality of drones and might have determined the status of each of the first and second drones as well as the status of the platform, and might coordinate movement of the first and second drones by, e.g., sending control instructions to the second drone to undock from the platform and sending control instructions to the first drone to take the place of the second drone by docking with the now vacated platform and to begin charging or replacing its batteries”); and
	assigning each of the one or more drones to a different one of the charging stations based on the calculated charging schedule (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495, but that platform 495 might currently have a second drone 420 docked therewith, the computing system might have mapped the plurality of drones and might have determined the status of each of the first and second drones as well as the status of the platform, and might coordinate movement of the first and second drones by, e.g., sending control instructions to the second drone to undock from the platform and sending control instructions to the first drone to take the place of the second drone by docking with the now vacated platform and to begin charging or replacing its batteries”).

	Regarding claim 8, Carpenter teaches An information handling system comprising (Carpenter, Fig. 1, where “100” is being read as comprising an information handling system):
	one or more processors (Carpenter, Fig. 1, where “Computing Systems 145” is being read as comprising one or more processors);
	one or more data stores accessible by at least one of the processors (Carpenter, Fig. 1, where “Databases 150” is being read as one or more data stores accessible by at least one of the processors);
	a memory coupled to at least one of the processors (Carpenter, Paragraph [0049], see “…The computing system comprising at least one first processor and a first non-transitory computer readable medium communicatively coupled to the at least one first processor”); and
	a set of computer program instructions stored in the memory and executed by at least one of the processors to manage drone charging stations by performing actions comprising (Carpenter, Paragraph [0049], see “…The first non-transitory computer readable medium might have stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to…”):
		identifying a drone at a drone charging station wherein the identified drone is unauthorized to be at the drone charging station (Carpenter, Paragraph [0150], see “With reference to FIG. 7B, method 700 might further comprise determining, with the computing system, whether a fourth vehicle of the plurality of vehicles is unauthorized to dock with at least one first platform of the plurality of platforms…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform…”, where “fourth vehicle” is being read as one of a plurality of identified drones, wherein “platform” is being read as one of a plurality of charging stations);
		securing the identified drone (Carpenter, Paragraph [0083], see “…clamps (e.g., magnetic, electro-magnetic, and/or mechanical clamps, or the like) may be deployed to secure the docked drones or vehicles to the platforms”); and
		after the securing, removing the identified drone from the drone charging station (Carpenter, Paragraph [0150], see “…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform…or raising one or more blocking spikes (or deploying one or more barriers) to prevent docking by the fourth vehicle, and/or the like (block 735)”, where “rerouting the fourth vehicle…or raising one or more blocking spikes to prevent docking by the fourth vehicle” is being read as removing the identified drone (e.g. fourth vehicle) from the drone charging station (platform)). 

	Regarding claim 9, Carpenter teaches The information handling system of claim 8 wherein the actions further comprise:
	detecting that the drone remains at the drone charging station after a charging time to charge the drone has elapsed, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Fig. 7A, see “710”, “715”, “720” and “725”, where “determine a status of each of the plurality of vehicles” is being read as making a detection that the drone remains at the drone charging station after a charging time to charge the drone has elapsed and where in “725”, based at least in part on the analyzed first and second data (e.g., status of the vehicles and platforms), the system generates one or more first control instructions which cause each of the at least one first vehicle to perform one or more first actions, and one or more second control instructions that cause each of the at least one first platform to perform one or more second actions, where the actions include removing the drone after detecting that the drone remains at the drone charging station after a charging time and/or deploying one or more spikes and/or barriers on the platform in order to remove the vehicles) (Carpenter, Paragraph [0146], see “…In some instances, the determined status of the at least one second vehicle might include, without limitation, one of current battery charge level, remaining battery charge level, current geographic location…and/or the like”).

	Regarding claim 10, Carpenter teaches The information handling system of claim 8 wherein the actions further comprise:
	receiving a power charge request from the drone (Carpenter, Paragraph [0020], see “…a computing system might receive one or more requests for one of a plurality of vehicles to perform one or more tasks”, where “one or more tasks” is being read as comprising a task for charging the drone), wherein the power charge request includes one or more credentials (Carpenter, Paragraph [0020], see “…might receive at least one first data from at least one first vehicle of the plurality of vehicles, the at least one first data comprising data regarding one or more second vehicles of the plurality of vehicles of a self-organizing mobile network (“SOMNET”) of vehicles; and might analyze the at least one first data to determine a status of at least one second vehicle of the one or more second vehicles. In response to receiving the one or more requests and based at least in part on a determination that the at least one second vehicle is capable of performing at least one task of the one or more tasks…”, where “first data” is being read as comprising one or more credentials, which are analyzed to determine a status of at least one second vehicle, the status indicating whether or not the vehicle is capable (i.e., authorized) of performing the task (e.g., charging itself)) (Carpenter, Paragraph [0035], see “…the determined status of the at least one second vehicle might comprise one of current battery charge level, remaining battery charge level…registration status within the SOMNET, availability to perform one of the one or more tasks…and/or the like”, where “registration status within the SOMNET” is being read as comprising one or more credentials for the vehicle (drone));
	denying the power charge request after processing the one or more credentials, wherein the denying includes sending a request to the drone to leave the charging station (Carpenter, Paragraph [0058], see “…based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where “based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform” is being read as denying the power charge request after processing the one or more credentials, where the vehicle (drone) was deemed unauthorized based on the analyzing of the data/status received by the drone and where “rerouting the fourth vehicle away from the at least one first platform” is being read as sending a request/command to the drone to leave the charging station through the rerouting); and
	detecting that the drone remains at the drone charging station after the denying of the power charge request, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Paragraph [0058], see “…based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where the system detects the drone remains in the area of the charging station after it is denied access, and the platforms perform one or more actions in order to make sure the vehicle does not dock to the platform). 

	Regarding claim 11, Carpenter teaches The information handling system of claim 8 wherein the actions further comprise:
	detecting that the drone is malfunctioning, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Paragraph [0041], see “….The method might further comprise determining, with the computing system and based at least in part on the status of the at least one second vehicle of the one or more second vehicles, whether at least one fourth vehicle of the one or more second vehicles is at least one of disabled, damaged, or inoperable…”, where “disabled, damaged, or inoperable” is being read as malfunctioning).

	Regarding claim 12, Carpenter teaches The information handling system of claim 8 wherein the securing further comprises adhering the identified drone to a pad of the charging station with an energy activated adhesive (Carpenter, Paragraph [0034], see “…at least one vehicle of the plurality of vehicles might comprise an inductive charging system that charges via inductive power transfer from one or more charging pads in a corresponding charging platform”) (Carpenter, Paragraph [0059], see “…engaging, with the computing system, one or more clamps to secure the at least one fifth vehicle to the at least one second platform, wherein the one or more clamps comprise at least one of one or more magnetic clamps, one or more electromagnetic clamps, or one or more mechanical clamps, and/or the like”, where “electromagnetic/magnetic clamps” are being read as comprising an energy activated adhesive), and wherein the removing further comprises removing the pad upon which the identified drone is adhered (Carpenter, Paragraph [0058], see “…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where “tilting one or more docking portions of the at least one first platform…” is being read as removing the pad upon which the identified drone is adhered).  

	Regarding claim 13, Carpenter teaches The information handling system of claim 8 wherein the actions further comprise:
	identifying a user of the identified drone after the securing (Carpenter, Paragraph [0091], see “…drones or vehicles might be remotely disabled (or remotely controlled to return to a base location) based on a predetermined amount of time the drones or vehicles have not communicated with other vehicles and/or platforms…anti-theft features of drones or vehicles might include, without limitation, a block box…that sends out a distress signal when the drone or vehicle has become disabled, damaged, or inoperable, sensors to determine if a person is approaching…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner…”, where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as identifying a user of the identified drone after the securing); and
	notifying the identified user that the drone is secured, wherein the notification includes data regarding retrieval of the secured drone by the owner (Carpenter, Paragraph [0091], see “…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner (with return delivery or shipping of the drone, in some cases, being auto-charged to the owner, cameras to capture photographs, audio, or videos of unauthorized persons approaching the drone (with the captured photographs, audio, or videos being sent to the owner or a tracking service), or the like”, where “captured photographs, audio, or videos being sent to the owner” is being read as notifying the identified user (owner) that the drone is secured, and where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as the notification including data regarding retrieval of the secured drone by the owner).

	Regarding claim 14, Carpenter teaches The information handling system of claim 8 wherein the drone is one of a plurality of drones and wherein the charging station is one of a plurality of charging stations (Carpenter, Abstract, see “…a computing system might receive first data from each of a plurality of vehicles; might receive second data from each of a plurality of platforms; might analyze the first data to determine a status of each vehicle; and might analyze the second data to determine a status of each platform”, where “vehicles” is being read as drones and where “platforms” is being read as comprising charging stations), wherein the actions further comprise:
	receiving a set of drone data one or more of the plurality of drones, wherein the set of drone data includes a current drone location and a current battery life corresponding to each of the one or more drones (Carpenter, Paragraph [0047], see “…the determined status of the at least one second vehicle might comprise one of current battery charge level, remaining battery charge level, current geographic location…”);
	validating the one or more drones to grant access to one of the plurality of charging stations (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495…”, where “authorized to dock with a nearby platform 495” is being read as validating the one or more drones to grant access to one of the plurality of charging stations);
	calculating a charging schedule for the one or more drones by analyzing the drone data upon validation (Carpenter, Paragraph [0092], see “…the SOMNET of vehicles/drones and platforms might be used to track and monitor drones or vehicles (and also platforms) to determine whether maintenance is required, and to schedule or deploy drones, vehicles, or technicians to perform such maintenance”, where “maintenance” is being read as charging the vehicle/drone) (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495, but that platform 495 might currently have a second drone 420 docked therewith, the computing system might have mapped the plurality of drones and might have determined the status of each of the first and second drones as well as the status of the platform, and might coordinate movement of the first and second drones by, e.g., sending control instructions to the second drone to undock from the platform and sending control instructions to the first drone to take the place of the second drone by docking with the now vacated platform and to begin charging or replacing its batteries”); and
	assigning each of the one or more drones to a different one of the charging stations based on the calculated charging schedule (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495, but that platform 495 might currently have a second drone 420 docked therewith, the computing system might have mapped the plurality of drones and might have determined the status of each of the first and second drones as well as the status of the platform, and might coordinate movement of the first and second drones by, e.g., sending control instructions to the second drone to undock from the platform and sending control instructions to the first drone to take the place of the second drone by docking with the now vacated platform and to begin charging or replacing its batteries”).

	Regarding claim 15, Carpenter teaches A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, manages drone charging stations by causing the information handling system to perform actions comprising (Carpenter, Fig. 1, which depicts an information handling system managing drone charging stations) (Carpenter, Paragraph [0049], see “…The computing system comprising at least one first processor and a first non-transitory computer readable medium communicatively coupled to the at least one first processor. The first non-transitory computer readable medium might have stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computer system to…”):
	identifying a drone at a drone charging station wherein the identified drone is unauthorized to be at the drone charging station (Carpenter, Paragraph [0150], see “With reference to FIG. 7B, method 700 might further comprise determining, with the computing system, whether a fourth vehicle of the plurality of vehicles is unauthorized to dock with at least one first platform of the plurality of platforms…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform…”, where “fourth vehicle” is being read as one of a plurality of identified drones, wherein “platform” is being read as one of a plurality of charging stations);
	securing the identified drone (Carpenter, Paragraph [0083], see “…clamps (e.g., magnetic, electro-magnetic, and/or mechanical clamps, or the like) may be deployed to secure the docked drones or vehicles to the platforms”); and
	after the securing, removing the identified drone from the drone charging station (Carpenter, Paragraph [0150], see “…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform…or raising one or more blocking spikes (or deploying one or more barriers) to prevent docking by the fourth vehicle, and/or the like (block 735)”, where “rerouting the fourth vehicle…or raising one or more blocking spikes to prevent docking by the fourth vehicle” is being read as removing the identified drone (e.g. fourth vehicle) from the drone charging station (platform)). 

	Regarding claim 16, Carpenter teaches The computer program product of claim 15 wherein the actions further comprise:
	detecting that the drone remains at the drone charging station after a charging time to charge the drone has elapsed, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Fig. 7A, see “710”, “715”, “720” and “725”, where “determine a status of each of the plurality of vehicles” is being read as making a detection that the drone remains at the drone charging station after a charging time to charge the drone has elapsed and where in “725”, based at least in part on the analyzed first and second data (e.g., status of the vehicles and platforms), the system generates one or more first control instructions which cause each of the at least one first vehicle to perform one or more first actions, and one or more second control instructions that cause each of the at least one first platform to perform one or more second actions, where the actions include removing the drone after detecting that the drone remains at the drone charging station after a charging time and/or deploying one or more spikes and/or barriers on the platform in order to remove the vehicles) (Carpenter, Paragraph [0146], see “…In some instances, the determined status of the at least one second vehicle might include, without limitation, one of current battery charge level, remaining battery charge level, current geographic location…and/or the like”).

	Regarding claim 17, Carpenter teaches The computer program product of claim 15 wherein the actions further comprise:
	receiving a power charge request from the drone (Carpenter, Paragraph [0020], see “…a computing system might receive one or more requests for one of a plurality of vehicles to perform one or more tasks”, where “one or more tasks” is being read as comprising a task for charging the drone), wherein the power charge request includes one or more credentials (Carpenter, Paragraph [0020], see “…might receive at least one first data from at least one first vehicle of the plurality of vehicles, the at least one first data comprising data regarding one or more second vehicles of the plurality of vehicles of a self-organizing mobile network (“SOMNET”) of vehicles; and might analyze the at least one first data to determine a status of at least one second vehicle of the one or more second vehicles. In response to receiving the one or more requests and based at least in part on a determination that the at least one second vehicle is capable of performing at least one task of the one or more tasks…”, where “first data” is being read as comprising one or more credentials, which are analyzed to determine a status of at least one second vehicle, the status indicating whether or not the vehicle is capable (i.e., authorized) of performing the task (e.g., charging itself)) (Carpenter, Paragraph [0035], see “…the determined status of the at least one second vehicle might comprise one of current battery charge level, remaining battery charge level…registration status within the SOMNET, availability to perform one of the one or more tasks…and/or the like”, where “registration status within the SOMNET” is being read as comprising one or more credentials for the vehicle (drone));
	denying the power charge request after processing the one or more credentials, wherein the denying includes sending a request to the drone to leave the charging station (Carpenter, Paragraph [0058], see “…based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where “based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform” is being read as denying the power charge request after processing the one or more credentials, where the vehicle (drone) was deemed unauthorized based on the analyzing of the data/status received by the drone and where “rerouting the fourth vehicle away from the at least one first platform” is being read as sending a request/command to the drone to leave the charging station through the rerouting); and
	detecting that the drone remains at the drone charging station after the denying of the power charge request, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Paragraph [0058], see “…based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where the system detects the drone remains in the area of the charging station after it is denied access, and the platforms perform one or more actions in order to make sure the vehicle does not dock to the platform). 

	Regarding claim 18, Carpenter teaches The computer program product of claim 15 wherein the actions further comprise:
	detecting that the drone is malfunctioning, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Paragraph [0041], see “….The method might further comprise determining, with the computing system and based at least in part on the status of the at least one second vehicle of the one or more second vehicles, whether at least one fourth vehicle of the one or more second vehicles is at least one of disabled, damaged, or inoperable…”, where “disabled, damaged, or inoperable” is being read as malfunctioning).

	Regarding claim 19, Carpenter teaches The computer program product of claim 15 wherein the securing further comprises adhering the identified drone to a pad of the charging station with an energy activated adhesive (Carpenter, Paragraph [0034], see “…at least one vehicle of the plurality of vehicles might comprise an inductive charging system that charges via inductive power transfer from one or more charging pads in a corresponding charging platform”) (Carpenter, Paragraph [0059], see “…engaging, with the computing system, one or more clamps to secure the at least one fifth vehicle to the at least one second platform, wherein the one or more clamps comprise at least one of one or more magnetic clamps, one or more electromagnetic clamps, or one or more mechanical clamps, and/or the like”, where “electromagnetic/magnetic clamps” are being read as comprising an energy activated adhesive), and wherein the removing further comprises removing the pad upon which the identified drone is adhered (Carpenter, Paragraph [0058], see “…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where “tilting one or more docking portions of the at least one first platform…” is being read as removing the pad upon which the identified drone is adhered).  

	Regarding claim 20, Carpenter teaches The computer program product of claim 15 wherein the actions further comprise: 
	identifying a user of the identified drone after the securing (Carpenter, Paragraph [0091], see “…drones or vehicles might be remotely disabled (or remotely controlled to return to a base location) based on a predetermined amount of time the drones or vehicles have not communicated with other vehicles and/or platforms…anti-theft features of drones or vehicles might include, without limitation, a block box…that sends out a distress signal when the drone or vehicle has become disabled, damaged, or inoperable, sensors to determine if a person is approaching…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner…”, where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as identifying a user of the identified drone after the securing); and
	notifying the identified user that the drone is secured, wherein the notification includes data regarding retrieval of the secured drone by the owner (Carpenter, Paragraph [0091], see “…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner (with return delivery or shipping of the drone, in some cases, being auto-charged to the owner, cameras to capture photographs, audio, or videos of unauthorized persons approaching the drone (with the captured photographs, audio, or videos being sent to the owner or a tracking service), or the like”, where “captured photographs, audio, or videos being sent to the owner” is being read as notifying the identified user (owner) that the drone is secured, and where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as the notification including data regarding retrieval of the secured drone by the owner). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499